Electronically Filed
                                                 Supreme Court
                                                 SCWC-13-0003274
                                                 24-APR-2017
                                                 11:08 AM



                      SCWC-13-0003274


       IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              SHAUN WRIGHT and ANNETT WRIGHT,

                Petitioners and Respondents/

       Plaintiffs/Counterclaim-Defendants/Appellees,


                            vs.


            MIYAKE CONCRETE ACCESSORIES, INC.,

Respondent and Petitioner/Defendant/Counterclaim-Plaintiff/

              Third-Party Plaintiff/Appellant,


                            and


           MIYAKE CONCRETE ACCESSORIES, INC.,

             Third-Party Plaintiff/Appellant,


                            vs.


     SAMUEL S. KIYABU, dba KIYABU CONSTRUCTION, INC.,
   SANDPIPER CONSTRUCTION, INC., a Hawai'i Corporation,
DESPINS GENERAL CONSTRUCTION, INC., a Hawai'i Corporation,
 BRIAN SHIMOMURA and BRIAN SHIMOMURA AND ASSOCIATES, LLC,
            a Hawai'i Limited Liability Company,
             Third-Party Defendants/Appellees,
                  (CIVIL NO. 09-1-0748(3))



           DESPINS GENERAL CONSTRUCTION, INC.,

        Plaintiff/Counterclaim-Defendant/Appellee,


                            vs.


             SHAUN WRIGHT and ANNETT WRIGHT,

      Defendants/Counterclaim-Plaintiffs/Appellees,

                                 and


                   SHAUN WRIGHT and ANNETT WRIGHT,

                     Counter-Claimants/Appellees,


                                 vs.


               DESPINS GENERAL CONSTRUCTION, INC.,

                    Counter-Defendant/Appellee

                     (CIVIL NO. 10-1-0191(3))



    MIYAKE CONCRETE ACCESSORIES, INC., a Hawai'i Corporation,

                      Plaintiff/Appellant,


                                 vs.


  BRIAN S. SHIMOMURA and BRIAN SHIMOMURA AND ASSOCIATES, LLC,

                  a Hawai'i Liability Company,

                      Defendants/Appellees.

                    (CIVIL NO. 11-1-0153(3))



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (CAAP-13-0003274, CAAP-13-0000406 and CAAP-12-0001085;

     CIVIL NOS. 09-1-0748(3), 10-1-0191(3) and 11-1-0153(3))


       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners and Respondents/Plaintiffs/Appellees’

application for writ of certiorari filed on March 10, 2017 and

Respondent and Petitioner/Defendant/Appellant-Petitioner’s

application for writ of certiorari filed on March 13, 2017, are

hereby rejected.

          DATED:   Honolulu, Hawai'i, April 24, 2017.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson

                                 2